


110 HR 5444 IH: Job Investment and Economic Stimulus

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5444
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Clyburn (for
			 himself, Mr. Honda,
			 Mr. Faleomavaega,
			 Ms. Bordallo,
			 Ms. Hirono,
			 Ms. Matsui,
			 Mr. Wu, Mr. Abercrombie, Mr.
			 Baca, Mr. Becerra,
			 Mr. Cardoza,
			 Mr. Costa,
			 Mr. Gonzalez,
			 Mr. Gutierrez,
			 Mr. Hinojosa,
			 Mrs. Napolitano,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Rodriguez,
			 Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Ms. Roybal-Allard,
			 Mr. Salazar,
			 Mr. Serrano,
			 Ms. Velázquez,
			 Mr. Sires,
			 Ms. Kilpatrick,
			 Ms. Lee, Mr. Cleaver, Ms.
			 Jackson-Lee of Texas, Mr. Davis of
			 Illinois, Mr. Bishop of
			 Georgia, Ms. Corrine Brown of
			 Florida, Mr. Butterfield,
			 Mr. Clay, Mrs. Christensen, Ms. Clarke, Mr.
			 Conyers, Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Ellison,
			 Mr. Hastings of Florida,
			 Mr. Al Green of Texas,
			 Mr. Fattah,
			 Mr. Jackson of Illinois,
			 Mr. Jefferson,
			 Mr. Thompson of Mississippi,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Watt, Mr. Wynn, Mr. Scott
			 of Virginia, Mr. Scott of
			 Georgia, Mr. Rush,
			 Ms. Richardson,
			 Mr. Rangel,
			 Mr. Payne,
			 Ms. Norton,
			 Ms. Moore of Wisconsin,
			 Mr. Meeks of New York,
			 Mr. Meek of Florida,
			 Mr. Lewis of Georgia,
			 Mrs. Jones of Ohio,
			 Mr. Johnson of Georgia, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making supplemental appropriations for fiscal year 2008
		  for summer youth employment activities.
	
	
		1.Short titleThis Act may be cited as the
			 Job Investment and Economic Stimulus
			 Act of 2008.
		2.Supplemental
			 Appropriations for Summer Youth Employment ActivitiesThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, for fiscal year
			 2008:
			Department of
		  Labor
			Employment and Training
		  Administration
			Training
		  and Employment ServicesFor an
		  additional amount for Training and Employment Services,
		  $1,000,000,000, which shall be for youth activities under the Workforce
		  Investment Act of 1998 (29 U.S.C. 2801 et seq.) and available for the period
		  April 1, 2008 through December 31, 2008: Provided, That such
		  funds shall be used for summer employment activities referred to in section
		  129(c)(2)(C) of such Act: Provided further, That no portion of
		  such funds shall be reserved to carry out section 127(b)(1)(A) or section
		  128(a) of such Act: Provided further, That the effectiveness
		  of such activities shall be measured only in accordance with the work readiness
		  indicators described in section 136 of such Act: Provided
		  further, That the amount under this heading is designated as an
		  emergency requirement and necessary to meet emergency needs pursuant to
		  subsections (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the
		  concurrent resolution on the budget for fiscal year
		  2008.
			
